Citation Nr: 1718558	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-06 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a cervical spine disability.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1999 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

This matter was previously before the Board in May 2016, at which time the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 


REMAND

The Board regrets the additional delay but finds that additional development is required before the issue of entitlement to an increased initial rating for a cervical spine disability may be decided.

As noted above, this matter was previously before the Board in May 2016.  At the time, the Board directed that the Veteran be afforded a VA examination to determine the current level of severity of all impairment resulting from the Veteran's service-connected cervical spine disability.  A review of the record shows that the Veteran was afforded the directed examination in October 2016.

The Veteran has subsequently alleged that the examination was inadequate, insofar as the examiner failed to properly consider the Veteran's lay statements.  The Veteran has reported pain, limited range of motion, in particular of rotation of the head and/or neck, and flare-ups, occurring most frequently during changes in the weather, with repetitive motion and overuse, all of which she is competent to report.  Additionally, the Veteran presented evidence that, at the time of the VA examination, the examiner may not have been properly licensed to practice medicine.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from her service-connected cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise, who has not already examined the Veteran, to determine the current level of severity of all impairment resulting from her service-connected cervical spine disability.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

3.  Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




